In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00273-CR
     ___________________________

 SHARON DENISE SANDERS, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 6
           Tarrant County, Texas
         Trial Court No. 1453072


Before Sudderth, C.J.; Wallach and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Sharon Denise Sanders appeals from her conviction for

misdemeanor driving while intoxicated (DWI). Sanders asserts that the blood-alcohol

analysis of her seized blood specimen violated the Fourth Amendment because it was

performed without a warrant.        She additionally argues that a $25 fee that was

statutorily assessed is unconstitutional because the fee is not allocated for a legitimate

criminal-justice purpose. Because the Court of Criminal Appeals and this court have

decided these questions squarely against Sanders’s arguments, we overrule her issues

and affirm the trial court’s judgment.

       I. SEARCH WARRANT AND BLOOD-ALCOHOL ANALYSIS

      Sanders was arrested for DWI and did not consent to provide a blood

specimen. Based on the arresting officer’s probable-cause affidavit, a search warrant

issued authorizing the seizure of Sanders’s “BLOOD.” Sanders’s blood specimen was

drawn, and an analysis of the specimen revealed that her blood-alcohol content

approximately two hours after her arrest was 0.174, well over the legal limit. See Tex.

Penal Code Ann. § 49.01(2)(B). Sanders filed a pretrial motion to suppress the

analysis results because the warrant authorized only the seizure of her blood

specimen, not the resulting blood-alcohol analysis. The trial court denied the motion,

the results were admitted at trial, and a jury found Sanders guilty of misdemeanor

DWI. See id. § 49.04(a), (d).



                                            2
       Sanders now argues on appeal, as she did in the trial court, that the

constitutional infirmities in the search warrant required the trial court to suppress the

results of the blood-alcohol analysis. Sanders does not challenge her arrest or the

legality of the seizure of her blood specimen. Instead, she focuses on the fact that the

warrant did not specifically authorize the subsequent analysis of the specimen. In her

estimation, the Fourth Amendment required either a separate warrant for the analysis

or a “reference” to the analysis in the warrant.

       In a case factually indistinguishable from this appeal, the Court of Criminal

Appeals has held that a magistrate’s probable-cause determination in issuing a warrant

authorizing seizure of a blood specimen sufficiently authorizes the analysis of the

blood-alcohol content of the specimen, even though such analysis is not specified in

the warrant:

       Here, the State obtained the blood sample by way of a magistrate’s
       determination that probable cause existed to justify its seizure—for the
       explicit purpose of determining its evidentiary value to prove the offense
       of [DWI]. That magistrate’s determination was sufficient in this case to
       justify the chemical testing of the blood. And this is so, we hold, even if
       the warrant itself did not expressly authorize the chemical testing on its
       face.

Crider v. State, 607 S.W.3d 305, 308 (Tex. Crim. App. 2020), petition for cert. filed, (U.S.

Dec. 11, 2020) (No. 20-823); see also Jacobson v. State, 603 S.W.3d 485, 491–92 (Tex.

App.—Fort Worth 2020, pet. ref’d) (holding same). Neither the presented facts here

nor Sanders’s suppression arguments compel us to disregard this binding precedent

from the Court of Criminal Appeals and hold otherwise. Accordingly, we conclude

                                             3
that the Fourth Amendment did not, as a matter of law, require the suppression of

Sanders’s blood-alcohol concentration at trial.

                                 II. ASSESSED FEE

      Sanders contends that the statute requiring the assessment of a $25 fee “for the

trying of the case by the district or county attorney” upon a misdemeanor conviction

violates the Texas Constitution’s separation-of-powers protection. See Tex. Const.

art. II, § 1; Tex. Code Crim. Proc. Ann. art. 102.008(a). Sanders bases this argument

on her assertion that the fee is “not expended for criminal justice purposes,”

rendering the fee a court-imposed tax.

      Indeed, if the statute under which a fee is assessed does not provide for its

allocation to be expended for legitimate criminal-justice purposes, the fee’s assessment

unconstitutionally turns the trial court into a tax gatherer. Salinas v. State, 523 S.W.3d

103, 109 n.26 (Tex. Crim. App. 2017); see, e.g., Casas v. State, 524 S.W.3d 921, 925–27

(Tex. App.—Fort Worth 2017, no pet.) (holding statutory cost for emergency medical

services unconstitutional because intended use of funds was not for a legitimate

criminal-justice purpose). However, we have clearly held that the district-attorney fee

Sanders challenges here is, in fact, properly allocated to legitimate criminal-justice

purposes; thus, it does not violate the separation of powers and is not an

unconstitutional tax. Tyler v. State, 563 S.W.3d 493, 500–03 (Tex. App.—Fort Worth

2018, no pet.); see also Moreno v. State, No. 02-19-00298-CR, 2020 WL 1465993, at *1

(Tex. App.—Fort Worth Mar. 26, 2020, pet. ref’d) (per curiam) (mem. op., not

                                            4
designated for publication) (describing as “settled” constitutionality of Article

102.008(a)’s district-attorney fee).   Sanders offers no reason to revisit our prior

holdings on this issue.

                                III. CONCLUSION

      Binding precedent from the Court of Criminal Appeals and from this court

compel our holdings that the warrant for the seizure of Sanders’s blood specimen also

authorized the subsequent blood-alcohol analysis and that the district-attorney fee is

constitutional. Accordingly, we overrule Sanders’s issues and affirm the trial court’s

judgment. See Tex. R. App. P. 43.2(a).


                                                     /s/ Brian Walker

                                                     Brian Walker
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 11, 2021




                                           5